Citation Nr: 1028578	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-29 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for pyelonephritis.

2. Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 2001 to December 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 2007 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
requested a Travel Board hearing; she failed (without giving 
cause) to appear for such hearing scheduled in May 2010.  Her 
claims file is now in the jurisdiction of the Roanoke, Virginia 
RO. 


FINDINGS OF FACT

1. It is not shown that the Veteran has, or during the pendency 
of the claim has had, pyelonephritis. 

2. It is not shown that the Veteran has, or during the pendency 
of the claim has had, a chronic right hip disability. 


CONCLUSIONS OF LAW

1. Service connection for pyelonephritis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2. Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was timely advised of VA's duties to notify and 
assist in the development of her claims prior to their initial 
adjudication.  A November 2006 letter explained the evidence 
necessary to substantiate her claims, the evidence VA was 
responsible for providing, and the evidence she was responsible 
for providing.  It informed the Veteran of disability rating and 
effective date criteria.  She has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file.  She has not identified any pertinent 
postservice treatment records.  The RO arranged for examinations 
in December 2006 and December 2009.  On December 2006 examination 
it was noted that the Veteran did not return for her renal 
ultrasound.  On December 2009 examination it was noted that she 
failed to show for her renal ultrasound and did not attempt to 
reschedule.  While VA has a statutory duty to assist the Veteran 
in developing evidence pertinent to a claim, the Veteran also has 
a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Nonetheless, the 
examination reports are adequate as the examiners expressed 
familiarity with the Veteran's medical history and conducted 
thorough evaluations that included the findings necessary for 
proper determinations in the matters.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

	Pyelonephritis

An April 2001 STR notes that the Veteran reported constant dull 
pain in the left side of her torso that increased with activity.  
She indicated that when urinating she still felt like she had to 
go and that her urine was cloudy.  The assessment was early 
pyelonephritis. 

An April 2002 STR notes that the Veteran presented for a follow-
up for pyelonephritis.  She did not complain of dysuria or 
abdominal pain.  Her urine was yellow and slightly cloudy.  The 
assessment was resolved urinary tract infection. 

A June 2002 STR notes that the Veteran was seen for urgency, 
dysuria, and fevers.  The assessment was early pyelonephritis.  
She was placed on a one week profile.  

An April 2003 STR notes that the Veteran complained of dysuria, 
increased frequency and urgency, and cloudy foul smelling urine.  
The assessment was urinary tract infection.  She received 
antibiotic treatment.

A November 2003 STR notes that the Veteran complained of dysuria, 
increased frequency and urgency, and lower abdominal pain.  The 
assessment was urinary tract infection.  She received antibiotic 
treatment.

On November 2005 service separation examination it was noted that 
the Veteran had a history of recurrent pyelonephritis.  

On December 2006 examination (on behalf of VA) the Veteran 
reported she had pyelonephritis the prior 4 years.  She reported 
urinating 9 times per day at intervals of one and a half hours 
and twice during the night at 5 hour intervals.  She did not have 
problems starting urination or have urinary incontinence.  She 
had recurrent urinary tract infections.  There was no functional 
impairment resulting from the above condition.  Examination of 
the abdomen in a supine projection revealed no evidence of 
dynamic ileus or bowel obstruction.  The psoas margins appeared 
intact and there were no abnormal intra-abdominal calcifications.  
There were no destructive skeletal changes.  It was noted that 
the Veteran did not return for a scheduled renal ultrasound.  
Regarding pyelonephritis, the examiner noted that a diagnosis was 
not possible because a review of a kidney ultrasound was 
required.  

In a February 2008 letter the Veteran alleged that she was only 
scheduled for X-rays and was not scheduled for an ultrasound 
study in conjunction with her December 2006 examination.  

On December 2009 examination (on behalf of VA) the Veteran 
reported having pyelonephritis diagnosed since October 2005.  
During the day she urinated 10 times at 2 hour intervals and 
during the night she urinated 1 time after a 4 hour interval.  
There were no problems starting urination and no urinary 
incontinence.  She did not have weakness, fatigue, loss of 
appetite, weight loss or gain, anorexia, limitation of exertion, 
recent urinary tract infections, renal colic, or bladder stones 
with pain.  The Veteran reported that she did not experience any 
overall functional impairment from the condition. There was no 
kidney or urinary tract fistula on examination.  The examiner 
noted that regarding pyelonephritis there was no diagnosis 
because the condition had resolved.  It was noted that the 
Veteran failed to show for a renal ultrasound scheduled to assist 
the examiner in evaluation of her claimed condition.

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought (pyelonephritis).  In the absence of 
proof of such disability there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is not in dispute that during service the Veteran had bouts of 
urinary tract infections and pyelonephritis.  However, to 
establish service connection for such disability she must show 
she has had related disability during the appeal period (as the 
disability was not shown to be chronic in service, with acute 
symptoms resolving with treatment.  The evidence of record does 
not show that the Veteran has had pyelonephritis during the 
appeal period.  On December 2006 examination the examiner noted 
that pyelonephritis could not be diagnosed without ultrasound.  
It was noted that the Veteran failed to report for such study.  
The Veteran reported that she was not scheduled for an ultrasound 
(or did not receive notice of being scheduled for one).  
Consequently, the RO rescheduled her for an examination.  On 
December 2009 examination, she was again scheduled, but failed 
report, for an ultrasound study.  The examiner concluded, in 
essence, that the Veteran did not have a pyelonephritis 
disability, and her problem with such had resolved.  The examiner 
is a medical professional competent to offer the opinion, and it 
is probative evidence in this matter.  As there is no competent 
(medical) evidence to the contrary it is persuasive.  

The Veteran is competent to provide lay evidence as to her 
observation of her urinary symptoms.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, she is not competent to establish 
by her own statements that she has a diagnosis of pyelonephritis, 
as she is a layperson, and the diagnosis of such disability is a 
complex  medical question, requiring (as was noted) a diagnostic 
study, i.e., ultrasound.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. 
Cir. 2007). 

As the threshold requirement for establishing a claim of service 
connection, i.e. competent evidence of the disability for which 
service connection is sought is not met, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the benefit 
of the doubt rule does not apply; the claim must be denied.  


	Right hip disability

A June 2003 STR notes that the Veteran complained of pain in her 
right hip for the week prior, especially when she first stood in 
the morning.  She reported painful walking with a limp, and that 
she had injured the hip by stepping in a hole.  The assessment 
was "right hip pain?" ; regarding etiology it was noted that 
there was no trauma other than a twisting motion.  Motrin was 
prescribed, and she was placed on a [limited duty] profile. 

In October 2004 the Veteran was seen for a two day history of 
right hip pain.  Her June 2003 treatment was noted (and that the 
problem had resolved spontaneously).  The hip had become painful 
again upon her sleeping on a (carpeted) floor.  The assessment 
was possible ("?") trochanteric bursitis.  She was advised to 
get a mattress; given prescription for ibuprofen; and placed a 2 
week limited duty profile.  

On November 2005 service separation examination it was noted that 
the Veteran had "bursitis ? right hip."  The Veteran reported 
that she still had hip pain from time to time and intended to 
seek VA disability for "hip problems."

On December 2006 examination the Veteran reported traumatic 
injury/right hip bursitis that had existed for 4 years, due to an 
injury in 2003 when she stepped off the sidewalk and into a hole.  
She reported symptoms of weakness, being unable to walk without a 
limp, stiffness in the morning, giving way when walking, and lack 
of endurance (not being able to run for more than 10 minutes).  
She reported localized aching/sticking/cramping pain (rated 6 on 
a scale of 10) 5 times per week lasting 5 hours per incidence.  
The pain could be brought on by physical activity and sleeping on 
the hip, and was relieved by rest.  At the time of pain she could 
function without medication.  She reported the condition did not 
result in incapacitation.  The examiner noted there was no 
functional impairment from the condition.  On examination the 
right hip showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, subluxation, or 
guarding of movement.  X-rays were interpreted as revealing a 
normal right hip and the examiner noted that right hip X-ray 
findings were within normal limits.  The examiner summarized that 
regarding the right hip there was no diagnosis because there was 
no pathology to render a diagnosis.  

As noted above, whether the Veteran has a current disability is a 
threshold matter in a service connection claim and without 
competent evidence of such disability there is no valid claim for 
service connection.  Brammer, 3 Vet. App. at 225.  A chronic 
right hip disability was not shown in service.  The Veteran's 
complaints in service were assigned tentative diagnoses of 
disability not clearly identifiable as chronic, e.g., "?" 
bursitis.  Consequently service connection for a hip disability 
on the basis that a chronic such disability became manifest in 
service and persisted is not warranted.  Furthermore, the 
evidence does not show that the Veteran has (or at any time 
during the appeal period has had) a right hip disability.  The 
December 2006 examiner opined in essence, that the Veteran does 
not have a right hip disability, as he found no right hip 
pathology on which to render a diagnosis.  The examiner is a 
medical professional competent to perform the examination and her 
opinion is probative evidence in the matter.  As there is no 
competent (medical) evidence to the contrary it is persuasive.  
While there were notations of complaints of right hip pain in 
service and the Veteran has complained of pain following service, 
it is noteworthy that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The Veteran is competent to provide lay evidence as to her 
observation of her right hip pain and associated symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Those observations 
are not in dispute.  However, she is not competent to establish 
by her own statements that the problems reflect an underlying 
chronic right hip disability such as traumatic right hip 
bursitis, as that is a medical question, and beyond the 
competence of a layperson.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 
(Fed. Cir. 2007). 

As the threshold requirement for establishing a claim of service 
connection, i.e. competent evidence of the disability for which 
service connection is sought is not met, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the benefit 
of the doubt rule does not apply; the claim must be denied.  
ORDER

Service connection for pyelonephritis is denied.

Service connection for a right hip disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


